DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “particle filter”, “particle sensor”, “ceramic sensor element”, “a non-transitory, computer-readable storage medium” and “electronic control device” recited in claims 1, 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-11
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
In Claim 1, in lines 5-6, recitation of “the scope of an on-board diagnosis” lacks antecedent basis.
In Claim 1, in lines 5-7, recites “within the scope of an on-board diagnosis, outputting a confirmed diagnosis result after repeated occurrence of a first diagnosis result” however the scope of the claim is not clear since the step such 
In Claim 1, in lines 7-8, recites “wherein reduced regeneration of the ceramic sensor element is performed after a first diagnosis result” however the scope of the claim is not clear as to what is required since the recitation of “reduced regeneration” is first introduce after “wherein” and the recitation is not clearly recited as a step therefore it is not clear if the recitation is merely describing a function or an environment such of the system or intending to recite a positive step. For the purposes of treating the claim under prior art the language is interpreted as merely describing a function of the system. Examiner suggest amending the recitation to recite “performing reduced regeneration…” if the applicant is intending to claim a positive step.
	In claims 2-9 are indefinite since there are no positive steps or further limiting the steps recited in claim 1 such as “regenerating” and “outputting” therefore it is not clear what is required by the claims 2-9. For the purposes of 
In claims 10 and 11, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim, and further the claims do not recite “diagnosing a particle filter”. For the purposes of the treating the claim under prior art, preamble ends at “by:” in line 4 and line respectively.
In claims 10 and 11 in lines 5-9 and lines 4-8 respectively, recite “regenerating (10) the ceramic sensor element by thermal heating the ceramic sensor element to a specific temperature and for a specific time after the start of the motor vehicle, and within the scope of an on-board diagnosis, outputting a confirmed diagnosis result after repeated occurrence of a first diagnosis result, wherein reduced regeneration (40) of the ceramic sensor element is performed after a first diagnosis result (30)” however, the scope of the claim is not clear as to what is required by the recitations since the claim do not clearly recite that “regenerating” and “outputting” are part of the instructions or capability of a computer due to lack of clear connection such as (the instructions comprising: regenerate… and output…). For the purposes of treating the claim under prior art, the language is interpreted as merely reciting the capability of a computer.  
The examiner suggest amending the claims such as “A system comprising: an electronic control device configured to control an exhaust system of a motor vehicle having a particle filter and a particle sensor which is connected 
In Claims 10 and 11, in lines 7-8 and in lines 6-7, recite “within the scope of an on-board diagnosis, outputting a confirmed diagnosis result after repeated occurrence of a first diagnosis result” however the scope of the claim is not clear since control logic such as (e.g. perform repeated first diagnosis of the particle filter) has not positively recited and the claims do not further recite as to what confirmed diagnosis result is therefore the scope of the claims are not clear (e.g. does the claim merely requires to output any data from the sensor (which can be interpreted as diagnosis result) or actually requires the specific diagnosis result which has been performed), and further the claim is not clear as to “first diagnosis result” is referring to the sensor or the filter. For the purposes of treating the claim under prior art, the language is interpreted as actually requiring the diagnosis result of the filter. Examiner suggest amending the claim to clearly recite addition logic steps such as diagnose the particle filter and the diagnosis results are of the particle filter.
 In Claims 10 and 11, in lines 8-9 and in lines 7-8 respectively, recite “wherein reduced regeneration of the ceramic sensor element is performed after a first diagnosis result” however the scope of the claim is not clear as to what is required since the recitation of “reduced regeneration” is first introduce after “wherein” and the recitation is not clearly recited as a control logic or not therefore it is not clear if the recitation is merely describing a function or an environment such of the system or intending to recite control logic of the 
The following errors explicitly found in Claims 1-11 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2019/0271629 A1 to Zhang et. al. (Zhang) in view of Pub No. US 2012/0186230 A1 to Yahata et. al. (Yahata).

In Reference to Claim 1
Zhang teaches (except for the bolded and italic recitations below):
A method for diagnosing a particle filter of a motor vehicle using a particle sensor (74) which is connected downstream of the particle filter (70) and that has a ceramic (alumina oxide) sensor element (254), the method comprising: 
regenerating (steps 308, 404) the ceramic sensor element (254) by thermal heating the ceramic sensor element (254) to a specific temperature and for a specific time (threshold duration) after the start of the motor vehicle (after step 302), and 
within the scope of an on-board diagnosis, outputting (steps 506, 508) a confirmed diagnosis result after repeated occurrence of a first diagnosis result (422), 
reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69).
Zhang teaches to regenerate with sensor element (254) for threshold duration in step #406 after step #418 however Zhang does not explicitly teaches (bolded and italic recitations above) as to reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422). However, it is known in the art before the effective filing date of the claimed invention to reduce the regeneration duration of the particulate sensor. For example, Yahata teaches to reduce the regeneration time or reduce the regeneration temperature (reduce regeneration) if smaller or larger amount of particulates are present in the sensor. Further Yahata teaches that performing such step increases efficiency of the regeneration and preventing damage of the sensor due to excess burning (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to perform the reduce regeneration based on the amount of particulate within the sensor as taught by Yahata in order to increase efficiency of the regeneration and to prevent damage of the sensor due to excess burning.

In Reference to Claim 2
The method according to Claim 1 (see rejection to claim 1 above), wherein the specific time for the regeneration of the ceramic sensor element (254) is 

In Reference to Claim 3
The method according to Claim 1 (see rejection to claim 1 above), wherein the specific temperature for the regeneration of the ceramic sensor element (254) is reduced for the reduced regeneration (406) of the ceramic sensor element (254) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69) (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70).

In Reference to Claim 4
The method according to Claim 1 (see rejection to claim 1 above), wherein the conditions for the reduction of the regeneration (406) of the ceramic sensor element (254) are selected in such a way that at least some of the particles deposited on the ceramic sensor element are burnt off (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69) (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70).

In Reference to Claim 5
The method according to Claim 1 (see rejection to claim 1 above), wherein, for a measurement (414) with the particle sensor (74), an electrical voltage is applied to the particle sensor (74) and it is checked whether the 

In Reference to Claim 6
The method according to Claim 5 (see rejection to claim 5 above), wherein the predefinable time period is shortened up to the checking as to whether the resulting current is below the predefinable threshold value, after the execution of reduced regeneration (406) of the ceramic sensor element (254), wherein a fault is detected (422) if the resulting current is above the threshold value after the shortened time period (system of Zhang is capable of performing the function) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69) (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70).

In Reference to Claim 7
The method according to Claim 1 (see rejection to claim 1 above), wherein, for a measurement with the particle sensor (37) an electrical voltage is applied to the particle sensor (37) subsequent to the reduced regeneration (406) of the ceramic sensor element (254), and it is checked whether the resulting current is below the current value which had been measured before the reduced regeneration (406) of the ceramic sensor element (254), wherein the reduced 

In Reference to Claim 8
The method according to Claim 1 (see rejection to claim 1 above), wherein reduced regeneration (406) of the ceramic sensor element (254) is performed repeatedly after renewed occurrence of a detected fault (422) (system of Zhang teaches to keep regenerate (406)  (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69) (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70).

In Reference to Claim 9
The method according to Claim 1 (see rejection to claim 1 above), wherein in that a confirmed defect result is inferred for the particle filter diagnosis if a fault is detected again after reduced regeneration (406) of the ceramic sensor element (254) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69) (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70)..

In Reference to Claim 10

A non-transitory, computer-readable storage medium (106) containing instructions that when executed by a computer (12) cause the computer to control an exhaust system of a motor vehicle having a particle filter (70) and a particle sensor (74) which is connected downstream of the particle filter (70) and that has a ceramic sensor element (254), by: 
regenerating (steps 308, 404) the ceramic sensor element (254) by thermal heating the ceramic sensor element (254) to a specific temperature and for a specific time (threshold duration) after the start of the motor vehicle (after step 302), and 
within the scope of an on-board diagnosis, outputting (steps 506, 508) a confirmed diagnosis result after repeated occurrence of a first diagnosis result (422), 
wherein reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69).
Zhang teaches to regenerate with sensor element (254) for threshold duration in step #406 after step #418 however Zhang does not explicitly teaches (bolded and italic recitations above) as to reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422). However, it is known in the art before the effective filing date of the claimed invention to reduce the regeneration duration of the particulate sensor. For example, Yahata teaches to reduce the regeneration time or reduce the 

In Reference to Claim 11
Zhang teaches (except for the bolded and italic recitations below):
An electronic control device (12) which is configured to control an exhaust system of a motor vehicle having a particle filter (70) and a particle sensor (74) which is connected downstream of the particle filter (70) and that has a ceramic sensor element (254), by: 
regenerating (steps 308, 404) the ceramic sensor element (254) by thermal heating the ceramic sensor element (254) to a specific temperature and for a specific time (threshold duration) after the start of the motor vehicle (after step 302), and 
within the scope of an on-board diagnosis, outputting (steps 506, 508) a confirmed diagnosis result after repeated occurrence of a first diagnosis result (422), 
reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422) (see at least Zhang Figs. 1 and 3-5, and paragraphs 33, 37, 50-51, 63-69).
Zhang teaches to regenerate with sensor element (254) for threshold duration in step #406 after step #418 however Zhang does not explicitly teaches (bolded and italic recitations above) as to reduced regeneration (406) of the ceramic sensor element (254) is performed after a first diagnosis result (422). However, it is known in the art before the effective filing date of the claimed invention to reduce the regeneration duration of the particulate sensor. For example, Yahata teaches to reduce the regeneration time or reduce the regeneration temperature (reduce regeneration) if smaller or larger amount of particulates are present in the sensor. Further Yahata teaches that performing such step increases efficiency of the regeneration and preventing damage of the sensor due to excess burning (see at least Yahata Figs. 1-4 and paragraphs 10-12, 14, 63-70). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to perform the reduce regeneration based on the amount of particulate within the sensor as taught by Yahata in order to increase efficiency of the regeneration and to prevent damage of the sensor due to excess burning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2020/0131972 A1 to Herberger (Herberger) teaches particulate sensor downstream of the particulate filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 14, 2021